Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/04/2021 has been received and considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation " the second contoured board has a second contoured edge that substantially matches a shape of corresponding outer sections of the first and second doors that are substantially similar to each other" in lines 3-5. It is unclear how a shape of corresponding outer sections of the first and second doors that are substantially similar to each other since in claim 1, lines 8-9 the applicant claims that 
Any claim not specifically rejected above is rejected due to its dependency on a claim rejected above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murray (US Patent No. 2,712,874).
Regarding claim 1, Murray discloses: a cradle assembly (Figures 1-7) for supporting a door to a fuselage of an aircraft (see col. 1, ll. 15-20), the cradle assembly comprising: 
a first contoured board (element 78); 
a second contoured board (element 78) spaced apart from the first contoured board (see figure 1 elements 78 and see also col 4, ll. 43-47), wherein the first and second contoured boards are cooperatively configured to support outer sections of a first door (see col. 4, ll. 51-54); and 
a third contoured board (element 105) configured to be selectively positioned adjacent to and extending higher than the first contoured board (see annotated figure 1 below showing the third contoured board (element 105) adjacent to element 78 and see annotated figure 2 below showing portions of element 105 extending higher than the first contoured board (element 78)) to support a first outer section of a second door (element B) that has a different outer shape than the first door (see col. 5, ll. 35-39 where the prior art states that the cradle unit may be equipped with “supports, adaptors, or pads of various sizes in different locations” in order to handle various aircraft parts and components, see also col. 5, ll. 60-72 and figure 3 where the prior art states that element 105 supporting element B, which can be various aircraft parts and components having different sizes), wherein the third contoured board is contoured to substantially match the first outer section of the second door (see col. 5, ll. 35-39 and ll. 60-72), and wherein the cradle assembly is configured to be positioned proximate to the fuselage (see col. 6, ll. 28-30).

    PNG
    media_image1.png
    719
    876
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    813
    761
    media_image2.png
    Greyscale

Regarding claim 2, Murray discloses: the cradle assembly of claim 1, wherein the third contoured board has a first contoured edge (see Detail A in annotated figure below) that substantially matches a shape of the first outer section of the second door (see col. 5, ll. 60-72), and wherein the second contoured board has a second contoured edge (see Detail B in annotated figure below) that substantially matches a shape of corresponding outer sections of the first and second doors that are substantially similar to each other (see col. 5, ll. 35-39).

    PNG
    media_image3.png
    813
    692
    media_image3.png
    Greyscale

Regarding claim 3, Murray discloses: the cradle assembly of claim 2, wherein the first and second contoured edges each have a substantially concave shape for supporting the second door (see annotated figure above showing the contoured edges substantially concave in shape).
Regarding claim 4, Murray discloses: the cradle assembly of claim 1, further comprising a base (element 64), wherein the first and second contoured boards extend generally upward from the base (see figure 1 elements 78 and its first contoured edge are extended upward from element 64), wherein the first contoured board has a first inboard side (inside surface of element 78) and a first outboard side (outside surface of element 78) that is opposite the first inboard side, and wherein the second contoured board has a second inboard side (inside surface of element 78) that faces the first inboard side (see figure 1 showing the inside surfaces of elements 78 facing each other) and a second outboard side (outside surface of element 78) that is opposite the second inboard side.
Regarding claim 5, Murray discloses: the cradle assembly of claim 4, wherein the third contoured board is configured to be selectively coupled to the first outboard side of the first contoured board to position the third contoured board adjacent to and extending higher than the first contoured board (see col. 5, ll. 35-39 where the prior art states that the cradle unit may be equipped with “supports, adaptors, or pads of various sizes in different locations” in order to handle various aircraft parts and components, and see annotated figure below showing element 105 coupled to the first outboard side (outer surface) of element 78).

    PNG
    media_image4.png
    499
    880
    media_image4.png
    Greyscale

Regarding claim 7, Murray discloses: the cradle assembly of claim 4, further comprising a fourth contoured board (element 105 and see also col. 5, ll. 35-39 where the prior art states that the cradle unit may be equipped with “supports, adaptors, or pads of various sizes in different locations” in order to handle various aircraft parts and components, thus allowing a fourth contoured board to be equipped on the first or second contoured boards (element 78)) configured to be selectively positioned adjacent to and extending higher than the second contoured board (see annotated figure 1 below showing the third contoured board (element 105) adjacent to element 78 and see annotated figure 2 below showing portions of element 105 extending higher than the first contoured board (element 78)) to support a second outer surface of the second door (element B), wherein the fourth contoured board is contoured to substantially match the second outer section of the second door (see col. 5, ll. 35-39 where the prior art states that the cradle unit may be equipped with “supports, adaptors, or pads of various sizes in different locations” in order to handle various aircraft parts and components, see also col. 5, ll. 60-72 and figure 3 where the prior art states that element 105 supporting element B, which can be various aircraft parts and components having different sizes).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Murray (US Patent No. 2,712,874).
Regarding claim 6, Murray discloses all of the elements as stated above in the rejection of claims 1 and 4-5, but appears to be silent wherein the third contoured board is configured to be selectively coupled to the base when the third contoured board is not coupled to the first contoured board.
However, it would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to modify Murray by modifying the third contoured board to be configured to be selectively coupled to the base when the third contoured board is not coupled to the first contoured board. Doing so allows the user to place the third contoured board on the base in order to remove obstructions and prevent damages between the device and the door during operations. (See MPEP 2144.04 (VI)(C) 
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Murray (US Patent No. 2,712,874) in view of Henig (US Patent No. 2,851,235).
Regarding claim 10, Murray discloses all of the elements as stated above in the rejection of claims 1 and 4, and further discloses that the first/second contoured boards (element 78) comprising outboard sides, may be equipped with “supports, adaptors, or pads of various sizes in different locations” (see col. 5, ll. 35-39), but appears to be silent wherein the cradle assembly of claim 4, further comprising: at least one first arm disposed outboard of and coupled to the first outboard side of the first contoured board; and at least one second arm disposed outboard of and coupled to the second outboard side of the second contoured board, wherein the at least one first arm and the at least one second arm cooperate to limit lateral movement of the first door and the second door.
Henig teaches it was known in the art to have a cradle assembly (Figures 1-4 element 10) comprising a first contoured board (element 14), a second contoured board (element 15), and further comprising: at least one first arm (see Detail A in the annotated figure below) disposed outboard of and coupled to the first outboard side of the first contoured board (see annotated figure below showing the first arm (Detail A) disposed outboard and coupled to the first contour board (element 14)); and at least one second arm (see Detail B in the annotated figure below) disposed outboard of and coupled to the second outboard side of the second contoured board (see annotated figure below showing the second arm (Detail B) disposed outboard and coupled to the first contour board (element 15)), wherein the at least one first arm and the at least one second arm cooperate to limit lateral movement of the first door and the second door (Giving that the structural limitations are met by the prior art and that the arms engage a device, thus the claim function is met by the prior art).

    PNG
    media_image5.png
    637
    863
    media_image5.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Murray to incorporate the teachings of Henig to provide at least one first arm disposed outboard of and coupled to the first outboard side of the first contoured board; and at least one second arm disposed outboard of and coupled to the second outboard side of the second contoured board, wherein the at least one first arm and the at least one second arm cooperate to limit lateral movement of the first door and the second door. Doing so provides additional arms for the cradle assembly to secure the doors in order to prevent the doors from falling or being damaged during operations.
Regarding claim 11, Murray modified discloses all of the elements as stated above in the rejection of claims 1, 4, and 10, and further discloses that the first/second contoured boards (element 78) comprising outboard sides, may be equipped with “supports, adaptors, or pads of various sizes in different locations” (see col. 5, ll. 35-39), but appears to be silent wherein the cradle assembly of claim 10, further comprising: at least one first layer of foam disposed along a third inboard side of the at least one first arm; and at least one second layer of foam disposed along a fourth inboard side of the at least one second arm.
Henig further teaches it was known in the art to have a cradle assembly (Figures 1-4 element 10) comprising a first contoured board (element 14), a second contoured board (element 15), and further comprising: at least one first layer of foam (element 21) disposed along a third inboard side (inside surface of Detail A as shown above) of the at least one first arm; and at least one second layer of foam (element 21) disposed along a fourth inboard side (inside surface of Detail B as shown above) of the at least one second arm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Murray to incorporate the teachings of Henig to provide at least one first layer of foam disposed along a third inboard side of the at least one first arm; and at least one second layer of foam disposed along a fourth inboard side of the at least one second arm. Doing so provides an additional layer of protection while at the same time preventing scratching or damaging the outer surface of the door.
Regarding claim 12, Murray modified discloses all of the elements as stated above in the rejection of claims 1, 4, and 10, and further discloses that the first/second contoured boards (element 78) comprising outboard sides, may be equipped with “supports, adaptors, or pads of various sizes in different locations” (see col. 5, ll. 35-39), but appears to be silent wherein the cradle assembly of claim 10, wherein the at least one first arm and the at least one second arm are independently adjustable in height relative the first and second contoured boards.
Henig further teaches it was known in the art to have a cradle assembly (Figures 1-4 element 10) comprising a first contoured board (element 14), a second contoured board (element 15), and further comprising wherein the at least one first arm and the at least one second arm are independently adjustable in height relative the first and second contoured boards (see figure 3 showing that each arms comprises element 23 that allows the arms to independently be adjustable in height relative to the contoured boards). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Murray to incorporate the teachings of Henig to provide wherein the at least one first arm and the at least one second arm are independently adjustable in height relative the first and second contoured boards. Doing so provides additional arms for the cradle assembly to secure the doors in order to prevent the doors from falling or being damaged during operations.
Claims 13-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Murray (US Patent No. 2,712,874) in view of Moulds (US Patent No. 3,071,269).
Regarding claim 13, Murray discloses: a cradle assembly and lift arrangement (Figures 1) for supporting a door to a fuselage of an aircraft (see col. 1, ll. 15-20), the cradle assembly and lift arrangement comprising: 
a lift (see figure 2 and see also col. 3, ll. 13-20) and configured to vertically move (see figure 2 and see also col. 3, ll. 13-20); and
a cradle assembly (Figures 1-7) mounted on the lift, the cradle assembly comprising: 
a first contoured board (element 78); 
a second contoured board (element 78) spaced apart from the first contoured board (see figure 1 elements 78 and see also col 4, ll. 43-47), wherein the first and second contoured boards are cooperatively configured to support outer sections of a first door (see col. 4, ll. 51-54); and 
a third contoured board (element 105) configured to be selectively positioned adjacent to and extending higher than the first contoured board (see annotated figure 1 below showing the third contoured board (element 105) adjacent to element 78 and see annotated figure 2 below showing portions of element 105 extending higher than the first contoured board (element 78)) to support a first outer section of a second door (element B) that has a different outer shape than the first door (see col. 5, ll. 35-39 where the prior art states that the cradle unit may be equipped with “supports, adaptors, or pads of various sizes in different locations” in order to handle various aircraft parts and components, see also col. 5, ll. 60-72 and figure 3 where the prior art states that element 105 supporting element B, which can be various aircraft parts and components having different sizes), wherein the third contoured board is contoured to substantially match the first outer section of the second door (see col. 5, ll. 35-39 and ll. 60-72), and wherein the cradle assembly is configured to be positioned proximate to the fuselage (see col. 6, ll. 28-30).

    PNG
    media_image1.png
    719
    876
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    813
    761
    media_image2.png
    Greyscale

However, Murray appears to be silent in regards to a table and configured to vertically move the table.
Moulds teaches it was known in art to have a cradle lift (Figure 1) comprising a table (element 10). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Murray to incorporate the teachings of Moulds to provide a table. The resultant combination has the table of Moulds now residing above the lift in order to be vertically moved by the lift as taught Murray. Doing so allows the user utilize a table with a flat surface to be mounted on the lift in order to have a secure base that a cradle can be mounted on and be lifted up and down during operations.
Regarding claim 14, Murray modified discloses: the cradle assembly and lift arrangement of claim 13, wherein the cradle assembly further comprises a base (element 64) that is mounted to the table of the lift (the base as taught by Murray (element 64) can be mounted onto the table of Moulds by the use of bolts and connecting arms (element 63) as taught by Murray), wherein the first and second contoured boards extend generally upward from the base (see figure 1 elements 78 and its first contoured edge are extended upward from element 64), wherein the first contoured board has a first inboard side (inside surface of element 78) and a first outboard side (outside surface of element 78) that is opposite the first inboard side, and wherein the second contoured board has a second inboard side (inside surface of element 78) that faces the first inboard side (see figure 1 showing the inside surfaces of elements 78 facing each other) and a second outboard side that is opposite the second inboard side (outside surface of element 78).
Regarding claim 15, Murray modified discloses: the cradle assembly and lift arrangement of claim 14, wherein the third contoured board is configured to be selectively coupled to the first outboard side of the first contoured board to position the third contoured board adjacent to and extending higher than the first contoured board (see col. 5, ll. 35-39 where the prior art states that the cradle unit may be equipped with “supports, adaptors, or pads of various sizes in different locations” in order to handle various aircraft parts and components, and see annotated figure below showing element 105 coupled to the first outboard side (outer surface) of element 78).

    PNG
    media_image4.png
    499
    880
    media_image4.png
    Greyscale

Regarding claim 16, Murray modified discloses all of the elements as stated above in the rejection of claims 13-15, but appears to be silent wherein the third contoured board is configured to be selectively coupled to the base when the third contoured board is not coupled to the first contoured board.
However, it would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention to modify Murray by modifying the third contoured board to be configured to be selectively coupled to the base when the third contoured board is not coupled to the first contoured board. Doing so allows the user to place the third contoured board on the base in order to remove obstructions and prevent damages between the device and the door during operations. (See MPEP 2144.04 (VI)(C) 
Regarding claim 17, Murray modified discloses: the cradle assembly and lift arrangement of claim 14, wherein the cradle assembly further comprising a fourth contoured board (element 105 and see also col. 5, ll. 35-39 where the prior art states that the cradle unit may be equipped with “supports, adaptors, or pads of various sizes in different locations” in order to handle various aircraft parts and components, thus allowing a fourth contoured board to be equipped on the first or second contoured boards (element 78)) configured to be selectively positioned adjacent to and extending higher than the second contoured board (see annotated figure 1 below showing the third contoured board (element 105) adjacent to element 78 and see annotated figure 2 below showing portions of element 105 extending higher than the first contoured board (element 78)) to support a second outer surface of the second door (element B), wherein the fourth contoured board is contoured to substantially match the second outer section of the second door (see col. 5, ll. 35-39 where the prior art states that the cradle unit may be equipped with “supports, adaptors, or pads of various sizes in different locations” in order to handle various aircraft parts and components, see also col. 5, ll. 60-72 and figure 3 where the prior art states that element 105 supporting element B, which can be various aircraft parts and components having different sizes).
Regarding claim 20, Murray discloses: a method for supporting a door to a fuselage of an aircraft (see col. 1, ll. 15-20), the method comprising the steps of: 
supporting a cradle assembly (Figures 1-7) on a lift (see figure 2 and see also col. 3, ll. 13-20), wherein the cradle assembly comprises: 
a first contoured board (element 78); 
a second contoured board (element 78) spaced apart from the first contoured board (see figure 1 elements 78 and see also col 4, ll. 43-47), wherein the first and second contoured boards are cooperatively configured to support outer sections of a first door (see col. 4, ll. 51-54); and 
a third contoured board (element 105) configured to be selectively positioned adjacent to and extending higher than the first contoured board (see annotated figure 1 below showing the third contoured board (element 105) adjacent to element 78 and see annotated figure 2 below showing portions of element 105 extending higher than the first contoured board (element 78)) to support a first outer section of a second door (element B) that has a different outer shape than the first door (see col. 5, ll. 35-39 where the prior art states that the cradle unit may be equipped with “supports, adaptors, or pads of various sizes in different locations” in order to handle various aircraft parts and components, see also col. 5, ll. 60-72 and figure 3 where the prior art states that element 105 supporting element B, which can be various aircraft parts and components having different sizes), wherein the third contoured board is contoured to substantially match the first outer section of the second door (see col. 5, ll. 35-39 and ll. 60-72); 
supporting the first outer section of the second door with the third contoured board positioned adjacent to and extending higher than the first contoured board (see figure 1 element 78 disposed on the left and right side of the device and see also col. 5, ll. 35-40); and 
one of uninstalling and installing the door to the fuselage while the second door is supported by the cradle assembly in the first position (see col 1, ll. 29-37).

    PNG
    media_image1.png
    719
    876
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    813
    761
    media_image2.png
    Greyscale

However, Murray appears to be silent in regards to a table and moving the table of the lift to advance the cradle assembly to a first position that is proximate to the fuselage.
Moulds teaches it was known in art to have a cradle lift (Figure 1) comprising a table (element 10). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Murray to incorporate the teachings of Moulds to provide a table. The resultant combination has the table of Moulds now residing above the lift in order to move the table of the lift to advance the cradle assembly to a first position that is proximate to the fuselage as taught Murray. Doing so allows the user utilize a table with a flat surface to be mounted on the lift in order to have a secure base that a cradle can be mounted on and be lifted up and down during operations.

Allowable Subject Matter
Claims 8-9 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 8 and 18 recite limitations related to the structure of cradle assembly, specifically that the third contoured board and the fourth contoured board are hingedly coupled to the first contoured board and the second contoured board, respectively. 
The teaching of Murray discloses a cradle assembly that provides the third contoured board and the fourth contoured board pivotally connected to the first contoured board and the second contoured board via a bracket (element 106) in order to provide a four-point support as disclosed in col. 5, ll. 61-67. However, the above reference are pivotally coupled to the contour boards and does not provide a hingedly connection between the contoured boards.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610.  The examiner can normally be reached on Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        09/15/2021



/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723